DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 5/17/2019 are accepted.

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 6, 2021.
Applicant's election with traverse of claims 1-11 in the reply filed on December 6, 2021 is acknowledged.  The traversal is on the ground(s) that the claims are overlapping in scope.  This is not found persuasive because the species have mutually exclusive characteristics. While there is obvious overlap regarding some of the claim limitations between claims 1 and 12 as illustrated in the table in the Applicant’s response, there are several limitations that are different, making the claims mutually exclusive and creating a search burden, so the restriction is deemed proper. Specifically in claim 1, “preload members disposed circumferentially at the interface surface of the tunnel, and configured to extend and retract from the interface surface in an axial direction” and “guide petals spaced around an inner peripheral surface of the tunnel, wherein the guide petals project in the axial direction beyond the interface surface and point radially inward” versus the limitations in claim 12 of “preload members disposed circumferentially at the interface surface of the tunnel, and configured to extend axially to contact the docking system of the target spacecraft and exert tension on the hook engagements” and “guide petals attached to the inner peripheral surface of the tunnel, wherein the soft capture petals are each disposed between a pair of the guide petals.” These different characteristics make for two different inventions and create a search burden for the Examiner. As far as the process claims being able to be performed by either one of the species, because of the lack of all elements from the products claims, it is not clear as to which species would perform this method.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 7,543,779; hereinafter “Lewis”).
Regarding claim 1: Lewis teaches a non-sealing berthing system for a visiting spacecraft (Abstract; mating system for space modules which includes soft capture which does not require sealing before entering into a hard dock which normally does create a pressurized seal), the non-sealing berthing system comprising: a tunnel having a first end configured to attach to the visiting spacecraft (top section of element 12 in Fig. 1A), and a second end (bottom section of element 12 in Fig. 1A) that includes an interface surface that mates with a docking system of a target spacecraft (element 95 in Fig. 8, part of element 30 in Fig. 1A); preload members disposed circumferentially at the interface surface of the tunnel, and configured to extend and retract from the interface surface in an axial direction (elements 19 and 20 in Fig. 1A); guide petals spaced around an inner peripheral surface of the tunnel, wherein the guide petals project in the axial direction beyond the interface surface and point radially inward (elements 18 in Fig. 1A, B); and soft capture petals (elements 16 in Fig. 1A, 2D) spaced around the inner peripheral surface of the tunnel; wherein the soft capture petals project in the axial direction beyond the interface surface and point radially inward (see elements 16 in Fig. 1A).
Lewis teaches the system of claim 1 but does not explicitly teach:
sliding hooks disposed circumferentially on the interface surface of the tunnel; and wherein the soft capture petals include capture latches configured to engage mechanical latch strikers on the docking system of the target spacecraft.
However, it would have been obvious first to dispose sliding hooks circumferentially on the interface surface of the tunnel. In particular, instead of sliding hooks, Lewis discloses in column 16, lines 25-32 and with elements 97 in Fig. 8 the use of latch actuators which essentially work similarly as sliding hooks. Secondly, it would have been obvious to use capture latches spaced around the inner peripheral surface of the tunnel, and configured to engage mechanical latch strikers on the docking system of the target spacecraft. In looking at column 8, lines 1-15 for example, electromagnetics are used to provide soft-capturing mating assemblies, and using capture latches would be another way of providing this connection. It would have been obvious to one of ordinary skill to use these hooks and capture latches as such in order to provide a solid and reliable connection between the spacecraft and berthing system.

Lewis teaches:
Regarding claim 4: further comprising: guide pins that project in the axial direction from the interface surface of the tunnel (elements 101 in Fig. 8); and guide pin receptacles recessed in the axial direction from the interface surface (elements 100 in Fig. 8).
Regarding claim 5: unberthing complete sensors disposed at the guide pin receptacles, and configured to indicate when guide pins on the docking system of the target spacecraft disengage from the guide pin receptacles (using element 103 in Fig. 8; col 17, ln 16-20).
Regarding claim 6: further comprising: hook engagement sensors at the interface surface configured to indicate contact with the docking system of the target spacecraft (using element 103 in Fig. 8; col 17, ln 16-20).
Regarding claim 7: further comprising: clutch-loaded electric motors coupled to the preload members, and configured to move the preload members in the axial direction (elements 17 in Fig. 1A).
Regarding claim 11: wherein: a pair of the guide petals and one of the soft capture petals are mounted within groupings along the inner peripheral surface of the tunnel, with the one of the soft capture petals interposed between the pair of the guide petals at each of the groupings (see elements 16 and 18 in Fig. 1A).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 7,543,779) in view of Ledford et al (US 2015/0375667; hereinafter “Ledford”).
Lewis discloses the system of claim 1 but does not explicitly teach:
wherein: the capture latches comprise ball plungers.
Ledford teaches:
Regarding claim 2: wherein: the capture latches comprise ball plungers (¶40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ledford with the invention of Lewis in order to provide a secure connection.

Regarding claim 3, Lewis does not explicitly teach: wherein: the soft capture petals include a contact surface that angles radially inward at 45 degrees, and one of the ball plungers is disposed on the contact surface.
However, it would have been obvious for the contact surface that angles radially inward at 45 degrees. Seeing as the guide petals in Figure 1A show an arrangement of angling inward, it would be obvious to orient the soft guide petals such that the contact surfaces angles radially inward at 45 degrees. Finding an optimal angle such as 45 degrees is well within the purview of a skilled artisan given the disclosures of the prior art. A patent will not be granted based upon the optimization of result effective variables when the optimization can be obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05. Further, Ledford further teaches the use of a ball plunger as cited in claim 2. 


Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: a hook assembly comprising: a housing mounted on the tunnel…one of the sliding hooks that is slidably coupled to the housing…and specifically, an elastic member configured to apply a force on the one of the sliding hooks in a first tangential direction with respect to the interface surface. Claims 9 and 10 are dependent on claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ghofranian et al (US 2015/0266595) teaches a spacecraft docking system which has elongate members which are associated with a docking structure for a spacecraft, and which uses force management systems connecting the movement systems to the elongate members and configured to limit a force applied by the each of the elongate members to a desired threshold during movement of the elongate members, and contains some of the mechanical components and process used in the instant application. Further, Tchoryk et al (US 2004/0245405) and Lewis et al (US 6,354,540) speak to other berthing spacecraft systems used previously, and teach various elements of the instant application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857    

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857